DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-33 and 45 in the reply filed on 20 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 December 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 20, 24-32, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 10-20180071567 A).
As to claim 1, Park discloses a system comprising: 

	a transport mechanism configured to advance a web through the system (“conveyor rolls” throughout, Abstract); 
	an electrical contact configured to electrically engage the web thereby causing a current to flow from the electrical contact into the web (pg. 3 “The steel sheet P receives a cathode current from the conductive roll 20 and acts as a cathode do”); 
	a bath configured to contain a volume of an electrically conductive liquid therein, the electrically conductive liquid including a plurality of ions of a source material, the transport mechanism configured to transport the web through the bath such that a portion of the web is disposed in the electrically conductive liquid (pg. 3 “ supplied with a plating solution containing zinc ions.”); and
	at least one nozzle coupled to the frame the at least one nozzle configured to direct a low electrical conductivity fluid onto a surface of the portion of the web to remove residual electrically conductive liquid disposed on the web. (#s 72a/b, 74 a/b, 87a/b, or 86a/b).


As to claim 19, Park further discloses a support member disposed adjacent the electrical contact such that the web is disposed between the electrical contact and the support member, the support member configured to contact a side of the web opposite the electrical contact (#22).

As to claim 20, Park discloses wherein the support member is a roller extending generally perpendicular to a direction of transport of the web through the system (See Figs #22).

As to claim 24, Park discloses wherein the transport mechanism includes a first roller disposed on a first side of the web and a second roller disposed on a second side of the web, the first roller and the second roller configured to have the web disposed between the first roller and the second roller, the first roller and the second roller configured to transport the web in a direction generally of a longitudinal axis of the system. (either set of 20/22 see Fig. 4 of close up of web P between 20/22).

As to claims 25-29, the notes limitations are drawn towards the electrical contact itself, which does not make or supply current. Therefore the limitations of “configured to deliver…” do not add any particular patentable weight so much as the contact may be capable of applying the currents depending upon any decided processing parameters. The current used in Park is evidenced the contacts are capable of operating in such a manner in accordance with MPEP 2114 IIthus the limitations are deemed met.

As to claims 30-32, the limitations of how the bath is configured do not impart patentability in that they limit a structure which hold a volume based on the dependency of claim 1. Insomuch as the bath may hold any such liquid upon which operations are desired, the prior art is deemed capable as such and therefore satisfy the instant claim limitations.

As to claim 45, Park discloses a system comprising: 
	a frame (#92); 
	a transport mechanism configured to advance a web through the system (“conveyor rolls” throughout, Abstract); 

	a plating bath configured to contain a volume of an electrically conductive liquid therein, the electrically conductive liquid including a plurality of ions of a source material, the transport mechanism configured to transport the web through the bath such that a portion of the web is disposed in the electrically conductive liquid (pg. 3 “ supplied with a plating solution containing zinc ions.”); and
	at least one nozzle coupled to the frame the at least one nozzle configured to direct a low electrical conductivity fluid onto a surface of the portion of the web to remove residual electrically conductive liquid disposed on the web. (#s 72a/b, 74 a/b, 87a/b, or 86a/b).


Claims 1, 19, 20, 24-32, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guggemos et al (US 2006/0201817A1).
As to claims 1 and 45, Guggemos discloses a system comprising: 
	a frame (Fig. 2 #10 among other figures); 
	a transport mechanism configured to advance a web through the system (rollers #6); 
	an electrical contact configured to electrically engage the web thereby causing a current to flow from the electrical contact into the web (#14 Fig. 2); 
	a bath configured to contain a volume of an electrically conductive liquid therein, the electrically conductive liquid including a plurality of ions of a source material, the transport 
	at least one nozzle coupled to the frame the at least one nozzle configured to direct a low electrical conductivity fluid onto a surface of the portion of the web to remove residual electrically conductive liquid disposed on the web. (#s 11).

As to claim 2, Guggemos further discloses wherein the electrical contact is comprised of an electrical brush contact and includes a base and a plurality of bristles, each of the plurality of bristles having a proximal end coupled to the base and a distal end configured to electrically engage the web. (#14 [0088]).

As to claim 19, Guggemos further discloses a support member disposed adjacent the electrical contact such that the web is disposed between the electrical contact and the support member, the support member configured to contact a side of the web opposite the electrical contact (#6).

As to claim 20, Guggemos discloses wherein the support member is a roller extending generally perpendicular to a direction of transport of the web through the system (See Figs #6).

As to claim 24, Park discloses wherein the transport mechanism includes a first roller disposed on a first side of the web and a second roller disposed on a second side of the web, the first roller and the second roller configured to have the web disposed between the first roller and 

As to claims 25-29, the notes limitations are drawn towards the electrical contact itself, which does not make or supply current. Therefore the limitations of “configured to deliver…” do not add any particular patentable weight so much as the contact may be capable of applying the currents depending upon any decided processing parameters. The current used in Park is evidenced the contacts are capable of operating in such a manner in accordance with MPEP 2114 IIthus the limitations are deemed met.

As to claims 30-32, the limitations of how the bath is configured do not impart patentability in that they limit a structure which hold a volume based on the dependency of claim 1. Insomuch as the bath may hold any such liquid upon which operations are desired, the prior art is deemed capable as such and therefore satisfy the instant claim limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-13, 16, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Schröder et al (US 6,071,400).
As to claims 2, 6-9, and 16, Park fails to explicitly disclose wherein the electrical contact is comprised of an electrical brush contact and includes a base and a plurality of bristles, each of the plurality of bristles having a proximal end coupled to the base and a distal end configured to electrically engage the web. 
	Schröder discloses using an electrical contact is comprised of an electrical brush contact and includes a base and a plurality of bristles, each of the plurality of bristles having a proximal end coupled to the base and a distal end configured to electrically engage the web (brushes #3)
	Schröder discloses the following dependent claim limitations:
		Wherein a brush is coupled to a frame (#5/14/15 as required by claim 4)

		wherein the electrical brush-contact is coupled to the frame such that each of at least a portion of the plurality of bristles is positioned at a first angle relative to an x-z plane and at a second angle relative to a y-z plane. (inherent below at it is necessarily at an angle relative the web as required by claim 8).
		Wherein a direction of transport is along the x-axis of the x/z and y/z plane  (where x goes left to right below, y into the image, an z upward towards top as required by instant claim 9)
	wherein the plurality of bristles includes a first row of bristles and a second row of bristles, both the first row of bristles and the second row of bristles extending generally parallel to a direction of transport of the web through the system. (as required by claim 16, col. 5 lines 24-30)
	at a contact near the edge (as required by instant claim 33 see Fig. 2)

    PNG
    media_image1.png
    397
    722
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a conductive brush, and features disclosed above for the electrical contact as taught by Schröder in the apparatus of Park because overcomes the use of conductive rollers (Schröder col. 2 lines 14-41) and therefore provide an recognized means for applying a current to a product being plated (See MPEP 2144.07). 
	
As to claim 4, the claims is silent as to how everything is “Coupled” together, thus the limitation does not breath particular life into the claim limitations. By virtue of being a part of the same apparatus, they can be considered coupled. Further, Park discloses the conductive contact coupled with the nozzles.

As to claim 5, the limitation “wherein each of the plurality of bristles has an electrical resistance and wherein a current path of the current flowing through at least a portion of the web has an electrical resistance, the electrical resistance of each of the plurality of bristles being (i) 

As to claims 10-13, Schröder discloses that “any” angle may be used, thus exists a prima facie case of obviousness to select an appropriate angle from a limited number of angles for the intended purpose of provided appropriate contact to the workpiece. (Schröder col. 4 lines 18-20, col. 5 lines 26-27).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Schröder, in further view of Drummond (US 2,330,562).
As to claim 3, Park, as modified by Schröder, fails to disclose brass as the material of the bristles.
	Drummond discloses using brass as a bristle for electrical contact (pg. 2 col. 1 lines 30-33).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used brass for the bristles a taught by Drummond in the apparatus of Park, as modified by Schröder, since it is a recognized material to provide an expected result passing current to the web being processed (See MPEP 2144.07).



Allowable Subject Matter
Claims 14, 15, 17, 18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795